DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 1 and 14 both recites the broad recitation “a vehicle brake”, and the claims also recite “preferably a disc brake of a commercial vehicle”, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stumpf et al. (US 2013/0306410).
In Re claims 1 and 14, Stumpf et al. disclose a vehicle brake (abstract) and wear indicator (22) for a commercial vehicle brake (par. 0051), comprising: a brake pad (fig. 1) back plate (12); a fixing section (see 24, 36) fixing the wear indicator to the brake pad backing plate (12); a sensor head (26); and a channel (56) within the sensor head for receiving a signal cable (30, 32, 34), wherein the channel is sized to receive two signal cables (see 30 and 32).
In Re claims 2 and 18, see double channel (52 and 54) in figs. 3-7.
In Re claims 3 and 20, see figs. 2, 3, 6, and 7.
In Re claims 4 and 19, the channels overlap when viewed sideways (see fig. 5), and include a connecting portion (56).  As best understood, the portion of the sensor head that is located between the two channels encompasses the claimed projection.
In Re claim 5, the double channels are circular (see 52 and 54).
In Re claim 6, the double channels are parallel with each other (see fig. 5).
In Re claim 7, see flat front contact surface (26).
In Re claims 8-11, the signal cables are arranged in the same manner and direction as applicant’s signal cables.
In Re claim 12, see connecting section (34) connecting the two signal cables.
In Re claim 13, see pars. 0005 and 0049.
In Re claim 15, see figs. 8 and 9. 
In Re claim 16, see par. 0017 disclosing that when the brake pad wears down enough to contact the first signal cable (32), there is about 2 mm of residual brake pad thickness left.  The second signal cable (30) is therefore at a distance of 1 mm or less to the backing plate.  Also see figs. 4 and 7.
In Re claim 17, see cut-out (18) in figs. 8 and 9. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS W IRVIN whose telephone number is (571)270-3095. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS W IRVIN/           Primary Examiner, Art Unit 3657